         Case 1:20-cv-01585-DAT Document 19 Filed 11/25/20 Page 1 of 1




          In the United States Court of Federal Claims
                                        No. 20-1585C
                                  Filed: November 25, 2020


 COMPREHENSIVE HEALTH
 SERVICES, LLC,

                    Plaintiff,

 v.

 THE UNITED STATES,

                    Defendant.


                                           ORDER

TAPP, Judge.

        On November 25, 2020, Plaintiff moved for voluntary dismissal with this Court pursuant
to Rule 41(a)(1)(A)(i) of the Rules of the Court of Federal Claims. (ECF No. 18). After review,
the Court hereby DISMISSES this action, with prejudice, and with each party to bear its own
costs and fees.

       IT IS SO ORDERED.

                                                                  s/   David A. Tapp
                                                                  DAVID A. TAPP, Judge
